DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending and prosecuted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al., US Patent Publication 2017/0345375.

Regarding Claim 1, Cho discloses a timing control device for a display panel (Abstract; a timing controller), comprising: 
a control circuit, configured to generate a plurality of gate scanning control signals and a data transmission control signal (Figure 5; [0065]; [0085-0088]; a timing controller comprising an input signal processor 41 that output the first and second internal data enable signal IDE1/IDE2, the first and second horizontal synchronization signal Hsync1/Hsync2, and the first and second vertical synchronization signal Vsync1/Vsync2 to the gate control signal output unit 43, and outputs the first and second image data DATA1/DATA2, the first and second internal data enable signal IDE1/IDE2, the first and second horizontal synchronization signal Hsync1/Hsync2, and the first and second vertical synchronization signal Vsync1/Vsync2 to the data control signal output unit 42); 
wherein, in response to that a display refresh rate changes from a first frequency to a second frequency, the control circuit adjusts the plurality of gate scanning control signals to generate a plurality of adjusted gate scanning control signals or adjusts the data transmission control signal to generate an adjusted data transmission control signal, for driving a display panel under the second frequency as the display refresh rate (Figure 6-8; [0070-0100]; when the frame frequency changes from the first frame frequency (of 60 hz) to a second frame frequency (of 120hz), the input signal processor changes from outputting output the first internal data enable signal IDE1 to the second internal data enable signal IDE2, the first horizontal synchronization signal Hsync1 to second horizontal synchronization signal Hsync2, and the first vertical synchronization signal Vsync1 to the second vertical synchronization signal Vsync2 to the gate control signal output unit 43, and changes outputting the first image data DATA1 to second image data DATA2, the first internal data enable signal IDE1 to second internal data enable signal IDE2, the first horizontal synchronization signal Hsync1 to the second horizontal synchronization signal Hsync2, and the first vertical synchronization signal Vsync1 to the second vertical synchronization signal Vsync2 to the data control signal output unit 42).

Regarding Claim 2, Cho discloses wherein in response to that the display refresh rate changes from a higher first frequency to a lower second frequency, the control circuit delays phases of the plurality of gate scanning control signals to generate the plurality of adjusted gate scanning control signals; or, in response to that the display refresh rate changes from the lower first frequency to the higher second frequency, the control circuit shifts the phases of the plurality of gate scanning control signals to be earlier to generate the plurality of adjusted gate scanning control signals (Figure 6-8; [0070-0100]; when it is determined that the frame frequency changes from the higher second frame frequency of 120hz to the lower first frame frequency of 60hz, the input signal processor 41 delays the pulses of  internal data enable signal, the horizontal synchronization signal, and the vertical synchronization signal as seen in Figures 7 and 8. If it is determined that the frame frequency changes from the lower first frame frequency of 60hz to the higher second frame frequency of 120hz, the input signal processor 41 shifts the phases of the pulses of  internal data enable signal, the horizontal synchronization signal, and the vertical synchronization signal to be earlier as seen in Figures 7 and 8).

Regarding Claim 3, Cho discloses wherein the control circuit adjusts the phases of the plurality of gate scanning control signals by changing a leading edge of each of the plurality of gate scanning control signals and changing a trailing edge or changing a pulse width of each of the plurality of gate scanning control signals (Figure 6-8; [0070-0100]; as seen in Figures 7 and 8, the leading and trailing edges of IDE1 and IDE2 are changed, and the pulse w width Hsync1 and Hsync2 are changed, as well as that of Vsync1 and Vsync2 (due to the change in elapse time)).

Regarding Claim 4, Cho discloses wherein in response to that the display refresh rate changes from the higher first frequency to the lower second frequency, the control circuit reduces the duty cycle of the data transmission control signal to generate the adjusted data transmission control signal; or, in response to that the display refresh rate changes from the lower first frequency to the higher second frequency, the control circuit increases the duty cycle of the data transmission control signal to generate the adjusted data transmission control signal (Figure 6-8; [0070-0100]; when it is determined that the frame frequency changes from the higher second frame frequency of 120hz to the lower first frame frequency of 60hz, the input signal processor 41 reduces the duty cycle of the pulses of  internal data enable signal, the horizontal synchronization signal, the vertical synchronization signal and the image data as seen in Figures 7 and 8. If it is determined that the frame frequency changes from the lower first frame frequency of 60hz to the higher second frame frequency of 120hz, the input signal processor 41 increases the duty cycle of the phases of the pulses of  internal data enable signal, the horizontal synchronization signal, the vertical synchronization signal and the image data to as seen in Figures 7 and 8).

Regarding Claim 5, Cho discloses wherein the control circuit adjusts the duty cycle of the data transmission control signal by changing a trailing edge of the data transmission control signal or changing a pulse width of the data transmission control signal (Figure 6-8; [0070-0100]; the examiner considers the adjusting of the duty cycle of IDE1 and IDE2, and Hsync1 and Hsync2, Vsync1 and Vsync2, and DATA1 and DATA2, are done by either changing the pulse width or changing a trailing edge).

Regarding Claim 6, Cho discloses wherein the control circuit is further configured to receive a data enable signal and determine the display refresh rate according to the data enable signal (Figure 6-8; [0070-0100]; The frame frequency information signal FIS (data enable signal) may be a signal indicating a frame frequency of each of the timing signals TS, and the frame frequency is determined based on the frame frequency information signal).

Regarding Claim 10, Cho discloses wherein the timing control device transports the gate scanning control signals to a gate driving circuit, and transports the data transmission signal to a source driving circuit (Figure 2, and 6-8; [0070-0100]; IDE1 and IDE2, and Hsync1 and Hsync2, Vsync1 and Vsync2, and DATA1 and DATA2 are supplied to a data control signal output unit 42 which is connected to the data    driver 20. The examiner considers the data control signal output unit 42 and the data driver 20 to be the “source driving circuit”. IDE1 and IDE2, Hsync1 and Hsync2, and Vsync1 and Vsync2 are supplied the gate control signal output unit 43 which is connected to the gate driver 30. The examiner considers the gate control signal output unit 42 and the gate driver 30 to be the “gate driving circuit”).

Regarding Claim 11, Cho discloses a control method for a display device (Abstract; a timing controller),  comprising: 
generating a plurality of gate scanning control signals and a data transmission signal (Figure 5; [0065]; [0085-0088]; a timing controller comprising an input signal processor 41 that output the first and second internal data enable signal IDE1/IDE2, the first and second horizontal synchronization signal Hsync1/Hsync2, and the first and second vertical synchronization signal Vsync1/Vsync2 to the gate control signal output unit 43, and outputs the first and second image data DATA1/DATA2, the first and second internal data enable signal IDE1/IDE2, the first and second horizontal synchronization signal Hsync1/Hsync2, and the first and second vertical synchronization signal Vsync1/Vsync2 to the data control signal output unit 42);  and 
in response to that a display refresh rate changes from a first frequency to a second frequency, adjusting the plurality of gate scanning control signals to generate a plurality of adjusted gate scanning control signals, or adjusting the data transmission control signal to generate an adjusted data transmission control signal, for driving a display panel under the second frequency as the display refresh rate (Figure 6-8; [0070-0100]; when the frame frequency changes from the first frame frequency (of 60 hz) to a second frame frequency (of 120hz), the input signal processor changes from outputting output the first internal data enable signal IDE1 to the second internal data enable signal IDE2, the first horizontal synchronization signal Hsync1 to second horizontal synchronization signal Hsync2, and the first vertical synchronization signal Vsync1 to the second vertical synchronization signal Vsync2 to the gate control signal output unit 43, and changes outputting the first image data DATA1 to second image data DATA2, the first internal data enable signal IDE1 to second internal data enable signal IDE2, the first horizontal synchronization signal Hsync1 to the second horizontal synchronization signal Hsync2, and the first vertical synchronization signal Vsync1 to the second vertical synchronization signal Vsync2 to the data control signal output unit 42).


Regarding Claim 12, Cho discloses wherein a step of adjusting the plurality of gate scanning control signals to generate the plurality of adjusted gate scanning control signals comprises: in response to that the display refresh rate changes from the higher first frequency to the lower second frequency, delaying phases of the plurality of gate scanning control signals to generate the plurality of adjusted gate scanning control signals; or in response to that the display refresh rate changes from the lower first frequency to the higher second frequency, shifting the phases of the plurality of gate scanning control signals to be earlier to generate the plurality of adjusted gate scanning control signals (Figure 6-8; [0070-0100]; when it is determined that the frame frequency changes from the higher second frame frequency of 120hz to the lower first frame frequency of 60hz, the input signal processor 41 delays the pulses of  internal data enable signal, the horizontal synchronization signal, and the vertical synchronization signal as seen in Figures 7 and 8. If it is determined that the frame frequency changes from the lower first frame frequency of 60hz to the higher second frame frequency of 120hz, the input signal processor 41 shifts the phases of the pulses of  internal data enable signal, the horizontal synchronization signal, and the vertical synchronization signal to be earlier as seen in Figures 7 and 8).

Regarding Claim 13, Cho discloses wherein a step of delaying the phases of the plurality of gate scanning control signals or shifting the phases of the plurality of gate scanning control signals to be earlier comprises: adjusting the phases of the plurality of gate scanning control signals by changing a leading edge of each of the plurality of gate scanning control signals and changing a trailing edge or a pulse width of each of the plurality of gate scanning control signals (Figure 6-8; [0070-0100]; as seen in Figures 7 and 8, the leading and trailing edges of IDE1 and IDE2 are changed, and the pulse w width Hsync1 and Hsync2 are changed, as well as that of Vsync1 and Vsync2 (due to the change in elapse time)).

Regarding Claim 14, Cho discloses wherein a step of adjusting the data transmission control signal to generate the adjusted data transmission control signal comprises: in response to that the display refresh rate changes from a higher first frequency to a lower second frequency, reducing a duty cycle of the data transmission control signal to generate the adjusted data transmission control signal; or in response to that the display refresh rate changes from the lower first frequency to the higher second frequency, increasing the duty cycle of the data transmission control signal to generate the adjusted data transmission control signal (Figure 6-8; [0070-0100]; when it is determined that the frame frequency changes from the higher second frame frequency of 120hz to the lower first frame frequency of 60hz, the input signal processor 41 reduces the duty cycle of the pulses of  internal data enable signal, the horizontal synchronization signal, the vertical synchronization signal and the image data as seen in Figures 7 and 8. If it is determined that the frame frequency changes from the lower first frame frequency of 60hz to the higher second frame frequency of 120hz, the input signal processor 41 increases the duty cycle of the phases of the pulses of  internal data enable signal, the horizontal synchronization signal, the vertical synchronization signal and the image data to as seen in Figures 7 and 8).

Regarding Claim 15, Cho discloses wherein a step of reducing the duty cycle of the data transmission control signal or increasing the duty cycle of the data transmission control signal comprises: adjusting the duty cycle of the data transmission control signal by changing a trailing edge of the data transmission control signal or changing a pulse width of the data transmission control signal (Figure 6-8; [0070-0100]; the examiner considers the adjusting of the duty cycle of IDE1 and IDE2, and Hsync1 and Hsync2, Vsync1 and Vsync2, and DATA1 and DATA2, are done by either changing the pulse width or changing a trailing edge).

Regarding Claim 16, Cho discloses further comprising: receiving a data enable signal and determining the display refresh rate according to the data enable signal (Figure 6-8; [0070-0100]; The frame frequency information signal FIS (data enable signal) may be a signal indicating a frame frequency of each of the timing signals TS, and the frame frequency is determined based on the frame frequency information signal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al., US Patent Publication 2017/0345375, henceforth known as Cho, and in further view of Park et al., US Patent Publication 2021/0407436, henceforth known as Park.


Regarding Claim 7, Cho doesn’t explicitly disclose further comprising: a frame rate detection circuit, coupled to the timing control circuit, configured to receive a vertical synchronization signal and determine the display refresh rate according to the vertical synchronization signal.
	However, Park et al., US Patent Publication 2021/0407436, teaches wherein a controller 500 includes a frequency analyzer that is configured to determine the frame frequency based on at least one of vertical synchronization signal and a data enable signal that are supplied from an external device ([0014];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Cho to further include the teachings of Park such that the determination of the frame frequency is done by a frequency analyzer based on at least one of a vertical synchronization signal and a data enable signal that are supplied from an external device in order to provide a frame rate detection circuit, coupled to the timing control circuit, configured to receive a vertical synchronization signal and determine the display refresh rate according to the vertical synchronization signal. The motivation to combine these analogous arts is because Park teaches an alternative means for determine a frame frequency by a controller of a  display device (Park: [0014];)

Regarding Claim 17, Cho doesn’t explicitly disclose further comprising: receiving a vertical synchronization signal and determining the display refresh rate according to the vertical synchronization signal.
	However, Park et al., US Patent Publication 2021/0407436, teaches wherein a controller 500 includes a frequency analyzer that is configured to determine the frame frequency based on at least one of vertical synchronization signal and a data enable signal that are supplied from an external device ([0014];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Cho to further include the teachings of Park such that the determination of the frame frequency is done by a frequency analyzer based on at least one of a vertical synchronization signal and a data enable signal that are supplied from an external device in order to provide receiving a vertical synchronization signal and determining the display refresh rate according to the vertical synchronization signal. The motivation to combine these analogous arts is because Park teaches an alternative means for determine a frame frequency by a controller of a  display device (Park: [0014];).

Allowable Subject Matter
	
Claims 8, 9, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699